DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in reply to a Request for Continued Examination filed on May 24, 2022 regarding Application No. 15/663,211.  Applicants amended claims 1, 9, 15, and 21 and previously canceled claims 2-4, 6, 16-18, and 22-25.  Claims 1, 5, 7-15, 19-21, and 26-30 are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on May 24, 2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission (April 25, 2022 After Final Consideration Pilot Program 2.0 request) has been entered.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the KR 10-2016-0110621 application filed in Korea on August 30, 2016 has been filed.


Response to Arguments
Applicants’ arguments filed on April 25, 2022 have been fully considered but they are not persuasive.

In response to Applicants’ argument regarding “a partial surface including above the profile 31 of the abrasive portion 25 and below the profile 31 of the abrasive portion”, Prest, Katayama, and cure, and Kashima, Plapper, and Kaul (Remarks, p. 9), the Office respectfully submits that the argument is not commensurate with the claim language and rejections.  More specifically, figure 1 and paragraphs [0019], [0021], [0030], [0031], [0044], and [0045] of Kaul teach a plurality of polished patterns formed on glass by grinding and polishing tool shown as abrasive article 20 with profiles 31 in figure 1 with distances above, e.g., a distance above profile 31 of abrasive portion 27 in a y-axis direction and a distance above profile 31 of abrasive portion 29 in a y-axis direction, below, e.g., a distance below profile 31 of abrasive portion 25 in a y-axis direction and a distance below profile 31 of abrasive portion 27 in a y-axis direction.  As such, there are no deficiencies, as argued, for which Prest and Katayama are required to cure.

In response to Applicants’ arguments regarding newly amended independent claim 1, dependent claim 5, Kashima in view of Plapper, Kaul, Prest, and Katayama, and allowability (Remarks, p. 9), the Office respectfully disagrees and submits that all features of newly amended independent claim 1 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  
For example, figure 1 and paragraphs [0019], [0021], [0030], [0031], [0044], and [0045] of Kaul teach a plurality of polished patterns formed on glass by grinding and polishing tool shown as abrasive article 20 with profiles 31 in figure 1 with distances above, e.g., a distance above profile 31 of abrasive portion 27 in a y-axis direction and a distance above profile 31 of abrasive portion 29  in a y-axis direction, below, e.g., a distance below profile 31 of abrasive portion 25 in a y-axis direction and a distance below profile 31 of abrasive portion 27 in a y-axis direction, and in between, e.g., a distance from a middle of profile 31 of abrasive portion 25 to a middle of profile 31 of abrasive portion 27 in a y-axis direction and a distance from a middle of profile 31 of abrasive portion 27 to a middle of profile 31 of abrasive portion 29 in a y-axis direction, an absence of the polished patterns formed on glass by grinding and polishing tool shown as abrasive article 20 with profiles 31 in figure 1 with the distances in between, e.g., a distance from a middle of profile 31 of abrasive portion 25 to a middle of profile 31 of abrasive portion 27 in a y-axis direction and a distance from a middle of profile 31 of abrasive portion 27 to a middle of profile 31 of abrasive portion 29 in a y-axis direction – e.g., absence of the polished patterns with distances in between above profile 31 of abrasive portion 25, or below profile 31 of abrasive portion 29.  
Thus, Kashima as modified by Plapper and Kaul teaches: wherein a plurality of polished patterns with distances above, below, and in between are disposed on only a partial surface of the first polished surface, a remaining surface of the first polished surface having an absence of the polished patterns with the distances in between – i.e., a plurality of polished patterns formed by grinding and polishing tool 20 with profiles 31 with distances above, e.g., a distance above profile 31 of abrasive portion 27 in a y-axis direction and a distance above profile 31 of abrasive portion 29 in a y-axis direction, below, e.g., a distance below profile 31 of abrasive portion 25 in a y-axis direction and a distance below profile 31 of abrasive portion 27 in a y-axis direction, and in between, e.g., a distance from a middle of profile 31 of abrasive portion 25 to a middle of profile 31 of abrasive portion 27 in a y-axis direction and a distance from a middle of profile 31 of abrasive portion 27 to a middle of profile 31 of abrasive portion 29 in a y-axis direction, of Kaul are disposed on only a partial surface corresponding to profiles 31 of the first polished surface 115A of Kashima, a remaining surface corresponding to, e.g., above profile 31 of abrasive portion 25, or below profile 31 of abrasive portion 29, of Kaul of the first polished surface of 115A of Kashima having an absence of the polished patterns with distances in between).  As such, newly amended independent claim 1 is not allowable.  In addition, claim 5 is not allowable by virtue of its dependency from newly amended independent claim 1 and as discussed in the rejections below.

	In response to Applicants’ arguments regarding newly amended independent claims 9, 15, and 21 and dependent claims 10-13, 20, and 26, 27, and 30 (Remarks, p. 10), the Office respectfully disagrees and submits that all features of newly amended independent claims 1, 9, 15, and 21 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  As such, newly amended independent claims 1, 9, 15, and 21 are not allowable.  In addition, claims 10-13, 20, 26, 27, and 30 are not allowable by virtue of their individual dependencies from one of newly amended independent claims 9, 15, and 21 and as discussed in the rejections below.

	In response to Applicants’ arguments regarding dependent claims 7, 8, 19, and 28, Kashima, Plapper, Kaul, Prest, Katayama, and Brown, cure, and allowability (Remarks, p. 10), the Office respectfully disagrees and submits that all features of newly amended independent claims 1, 15, and 21 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  As such, there are no deficiencies, as argued, for which Brown is required to cure and newly amended independent claims 1, 15, and 21 are not allowable.  In addition, claims 7, 8, 19, and 28 are not allowable by virtue of their individual dependencies from one of newly amended independent claims 1, 15, and 21 and as discussed in the rejections below.
	In response to Applicants’ arguments regarding dependent claim 14, Kashima, Plapper, Kaul, Prest, Katayama, and Huang, cure, and allowability (Remarks, p. 10), the Office respectfully disagrees and submits that all features of newly amended independent claim 9 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  As such, there are no deficiencies, as argued, for which Huang is required to cure and newly amended independent claim 9 is not allowable.  In addition, claim 14 is not allowable by virtue of its dependency from newly amended independent claim 9 and as discussed in the rejections below.

In response to Applicants’ arguments regarding dependent claim 29, Kashima, Plapper, Kaul, Prest, Katayama, Gang, and Huang, cure, and allowability (Remarks, p. 11), the Office respectfully disagrees and submits that all features of newly amended independent claim 21 are taught and/or suggested by the cited references, as discussed above and in the rejections below.  As such, there are no deficiencies, as argued, for which Gang and Huang are required to cure and newly amended independent claim 21 is not allowable.  In addition, claim 29 is not allowable by virtue of its dependency from newly amended independent claim 21 and as discussed in the rejections below.

	For the reasons discussed above and in the rejections below, pending claims 1, 5, 7-15, 19-21, and 26-30 are not allowable. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 9-13, 15, 20, 21, 26, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kashima et al. in US 2014/0170388 A1 (hereinafter Kashima) in view of Plapper et al. in US 2018/0370840 A1 (hereinafter Plapper), in further view of Kaul et al. in US 2014/0323020 A1 (hereinafter Kaul), in further view of Prest et al. in US 2011/0019123 A1 (hereinafter Prest), and in further view of Katayama et al. in US 2017/0334773 A1 (hereinafter Katayama).

Regarding claim 9, Kashima (FIGs. 1 and 7) teaches:
A cover window (10) ([0027]) comprises: 
a first surface (111A) (see FIG. 7 and [0073]); 
a second surface opposite the first surface (112A) (see FIG. 7 and [0073]); 
a first polished surface (115A) extending from an end of the first surface (111A) along a first direction (outward direction from the first surface 111A as shown in FIG. 7), the first polished surface (115A) having a first inclination angle (first inclination angle of a point on curved surface 115A greater than 0° but less than 90°) (see [0037] and [0073]); and 
a second polished surface (116A) extending from an end of the second surface along a second direction (outward direction from the second surface 112A as shown in FIG. 7), the second polished surface having a second inclination angle (second inclination angle of a point on curved surface 116A greater than 0°  but less than 90°) (see [0037] and [0073]); and 
a third polished surface (114A) extending from an end of the first polished surface (115A) to an end of the second polished surface (116A), the third polished surface (114A) being perpendicular to the first surface (111A) (114A is perpendicular to 11A) (see FIG. 7, [0073], and [0074]),
wherein a first width of the first polished surface (115A) is different from a second width of the second polished surface (116A) ([0037] discloses “the chamfered parts 15, 16 may be have different dimensions”, see also FIG. 1), wherein the first inclination angle (first inclination angle of a point on curved surface 115A greater than 0° but less than 90°) is the same as the second inclination angle (second inclination angle of a point on curved surface 116A greater than 0° but less than 90°) (FIGs. 1 and 7 and [0037]).
	However, it is noted that Kashima does not teach:
wherein a plurality of polished patterns with distances in between are disposed on only a partial surface of the first polished surface and on the second polished surface, the plurality of polished patterns extending continuously in parallel with the first surface in both an X-axis direction and a Y-axis direction.
Plapper (Figs. 5-6 and 9) teaches:
wherein a plurality of grinding patterns (diagonally running grinding trace patterns – see e.g., region 242 of FIG. 9) are disposed on a first grinding surface (20) and a second grinding surface (21) (Fig. 9, 242, [0053]-[0056], [0062], and claim 2), the plurality of grinding patterns (diagonally running grinding trace patterns) extending continuously with the first surface (25) in both an X-axis direction and a Y-axis direction (Figs. 5, 6, and 9 and [0053]-[0056]) (i.e., grinding heads 14 and 15 are moved along edge surfaces 24 to form grinding patterns at grinding surfaces 20 and 21 in both an X-axis and Y-axis direction or surrounding an outer side edge perimeter of glass element 3).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the cover window taught by Kashima to include: wherein a plurality of grinding patterns are disposed on a first grinding surface and a second grinding surface, the plurality of grinding patterns extending continuously with the first surface in both an X-axis direction and a Y-axis direction, as taught by Plapper, in order to obtain the benefit of providing edge processing that “make… [the] edges insensitive to impacts.”  (Plapper: [0053] and [0054]).
However, it is noted that Kashima as modified by Plapper does not teach:
a plurality of polished patterns with distances above, below, and in between, an absence of the polished patterns with the distances in between.
Kaul (FIG. 1) teaches:
a plurality of polished patterns (polished patterns formed on glass by grinding and polishing tool shown as abrasive article 20 with profiles 31 in FIG. 1) with distances above (e.g., a distance above profile 31 of abrasive portion 27 in a y-axis direction and a distance above profile 31 of abrasive portion 29  in a y-axis direction), below (e.g., a distance below profile 31 of abrasive portion 25 in a y-axis direction and a distance below profile 31 of abrasive portion 27 in a y-axis direction), and in between (e.g., a distance from a middle of profile 31 of abrasive portion 25 to a middle of profile 31 of abrasive portion 27 in a y-axis direction and a distance from a middle of profile 31 of abrasive portion 27 to a middle of profile 31 of abrasive portion 29 in a y-axis direction) (see FIG. 1, 25, 27, 29, and 31, [0019], [0021], [0030], [0031], [0044], and [0045]), an absence of the polished patterns (polished patterns formed on glass by grinding and polishing tool shown as abrasive article 20 with profiles 31 in FIG. 1) with the distances in between (e.g., a distance from a middle of profile 31 of abrasive portion 25 to a middle of profile 31 of abrasive portion 27 in a y-axis direction and a distance from a middle of profile 31 of abrasive portion 27 to a middle of profile 31 of abrasive portion 29 in a y-axis direction) (e.g., absence of the polished patterns with distances in between above profile 31 of abrasive portion 25, or below profile 31 of abrasive portion 29) (see FIG. 1, 25, 27, 29, and 31, [0019], [0021], [0030], [0031], [0044], and [0045]).
Thus, Kashima as modified by Plapper and Kaul teaches:
wherein a plurality of polished patterns with distances above, below, and in between are disposed on only a partial surface of the first polished surface and on the second polished surface, a remaining surface of the first polished surface having an absence of the polished patterns with the distances in between, the plurality of polished patterns extending continuously in parallel with the first surface in both an X-axis direction and a Y-axis direction (i.e., a plurality of polished patterns formed by grinding and polishing tool 20 with profiles 31 with distances above, e.g., a distance above profile 31 of abrasive portion 27 in a y-axis direction and a distance above profile 31 of abrasive portion 29 in a y-axis direction, below, e.g., a distance below profile 31 of abrasive portion 25 in a y-axis direction and a distance below profile 31 of abrasive portion 27 in a y-axis direction, and in between, e.g., a distance from a middle of profile 31 of abrasive portion 25 to a middle of profile 31 of abrasive portion 27 in a y-axis direction and a distance from a middle of profile 31 of abrasive portion 27 to a middle of profile 31 of abrasive portion 29 in a y-axis direction, of Kaul are disposed on only a partial surface corresponding to profiles 31 of the first polished surface 115A and on the second polished surface 116A of Kashima, a remaining surface corresponding to, e.g., above profile 31 of abrasive portion 25, or below profile 31 of abrasive portion 29, of Kaul of the first polished surface of 115A of Kashima having an absence of the polished patterns with distances in between, the plurality of polished patterns formed by the tool in Kaul extending continuously in parallel with the first surface 111A of Kashima in both an X-axis direction and a Y-direction, as taught by Plapper).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the cover window taught by Kashima as modified by Plapper to include: a plurality of polished patterns with distances above, below, and in between, an absence of the polished patterns with the distances in between, as taught by Kaul, in order to obtain the benefit of providing polished patterns using a combined grinding and polishing tool (Kaul: see [0005] and [0019]).
However, it is noted that Kashima as modified by Plapper and Kaul does not teach:
wherein a first distance in a plane of the first surface from the end of the first surface to a plane extended from the third polished surface is about 150 micrometers.
	Prest (FIG. 12B) teaches:
wherein a first distance in a plane of a first surface (top surface) from an end of the first surface (top surface) to a plane extended from a third surface (side surface) is about 150 micrometers (wherein a first distance in a plane of a top surface from an end of the top surface to a plane extended from a side surface is about 150 micrometers (= 0.15 mm); FIG. 12B and [0099]; note: “about 150 micrometers” is interpreted as 150 micrometers subject to variations in manufacturing).
	Thus, Kashima as modified by Plapper, Kaul, and Prest teaches:
wherein a first distance in a plane of the first surface from the end of the first surface to a plane extended from the third polished surface is about 150 micrometers (the first surface and third polished surface taught by Kashima as modified by Plapper and Kaul combined with the first distance, first surface, and third surface taught by Prest).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the cover window taught by Kashima as modified by Plapper and Kaul to include: wherein a first distance in a plane of a first surface from an end of the first surface to a plane extended from a third surface is about 150 micrometers, as taught by Prest, in order to “alter compressive stress at edge regions.”  (Prest: [0097]).
	However, it is noted that Kashima as modified by Plapper, Kaul, and Prest does not teach:
wherein a second distance in a plane of the second surface from the end of the second surface to the plane extended from the third polished surface is about 50 micrometers.
	Katayama (Fig. 2) teaches:
wherein a second distance (X) in a plane of a second surface (22) from the end of the second surface (22) to the plane extended from a third surface (23) is about 50 micrometers (wherein a second distance X in a plane of a surface 22 from the end of the surface 22 to the plane extending from a surface 23 is about 50 micrometers; Fig. 2 and [0017], ll. 5-7, see also [0018], ll. 5-6; note: “about 50 micrometers” is interpreted as 50 micrometers subject to variations in manufacturing).
	Thus, Kashima as modified by Plapper, Kaul, Prest, and Katayama teaches:
wherein a second distance in a plane of the second surface from the end of the second surface to the plane extended from the third polished surface is about 50 micrometers (the second surface and third polished surface taught by Kashima as modified by Plapper, Kaul, and Prest combined with the second distance, second surface, and third surface taught by Katayama).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the cover window taught by Kashima as modified by Plapper, Kaul, and Prest to include: wherein a second distance in a plane of a second surface from the end of the second surface to the plane extended from a third surface is about 50 micrometers, as taught by Katayama (note: Katayama is analogous art as it is reasonably pertinent to the problem faced by the inventors - to prevent breakage of a glass substrate due to stress at impact areas (Katayama: [0009], ll. 1-2 and [0013], ll. 1-19; Specification of the instant application: [0073] and [0092]-[0098])), in order to prevent glass substrate breakage (Katayama: [0013], ll. 1-19).

Regarding claim 1, this claim differs from claim 9 in that the limitation:
wherein the first polished surface and the second polished surface are asymmetric with respect to a center plane, the center plane passing through a center of the cover window and in parallel with the first surface
is additionally recited.  
Kashima (FIGs. 1 and 7) further teaches:  
wherein the first polished surface (115A) and the second polished surface (116A) are asymmetric with respect to a center plane (i.e., a plane drawn horizontally through the middle of 114A), the center plane passing through a center of the cover window and in parallel with the first surface ([0037] discloses that “the chamfered parts 15, 16 may be have different dimensions”, meaning that chamfered parts 15 and 16 in FIG. 1, which correspond to elements 115A and 116A in FIG. 7, are asymmetric when the first and second polishing surfaces have different widths).
Thus, claim 1 is rejected under similar rationale as claim 9 above.

Regarding claim 15, this claim differs from claim 1 in that:
A display device, comprising: 
a display panel; and 
a cover window disposed on the display panel
are additionally recited.
Kashima (Figs. 1 and 7) further teaches: 
A display device ([0030] (“image display apparatus”)) comprising:
a display panel (LCD, PDP, or organic EL display) (see [0027]); and 
a cover window (10) disposed on the display panel ([0027] and [0030]).
Thus, claim 15 is rejected under similar rationale as claim 1 above.

Regarding claim 21, this claim differs from claim 1 in that it claims “A method of manufacturing a cover window” with limitations corresponding to those of the cover window in claim 1.  The limitation: 
cutting a cover window mother substrate to form a cover window, and a side surface disposed between the first surface and the second surface, the side surface being perpendicular to the first surface
is additionally recited.
Kashima (FIGs. 7-9) further teaches: 
cutting a cover window mother substrate (110) to form a cover window (using rotary grinding wheel 240 to grind glass plate 110 to form a cover window as shown in FIG. 9), and a side surface (114B) disposed between the first surface (111B) and the second surface (112B), the side surface (114B) being perpendicular to the first surface (111B). 
Thus, claim 21 is rejected under similar rationale as claim 1 above.

Regarding claim 5, Kashima as modified by Plapper, Kaul, Prest, and Katayama teaches:
The cover window of claim 1. 

Kashima (FIGs. 1 and 7) further teaches:
 	wherein the first inclination angle (first inclination angle of a point on curved surface 115A greater than 0° but less than 90°) and the second inclination angle (second inclination angle of a point on curved surface 116A greater than 0° but less than 90°) is in a range between 120° and 140° (i.e., first and second inclination angles shown in FIGs. 1 and 7 between 120° to 140° subtracted from 180° results in a range between 40° to 60°, which is between 0° and 90°, as taught by Kashima at [0037]).

Regarding claim 10, Kashima as modified by Plapper, Kaul, Prest, and Katayama teaches:
The cover window of claim 9. 
It is noted that Kashima (FIG. 7) teaches:
glass plate 110A, including the third polishing surface (114A), has been polished ([0073] and [0074]).
	However, it is noted that Kashima as modified by Plapper does not teach:
		the plurality of polished patterns.
	Kaul (FIG. 1) teaches:
a plurality of polished patterns (polished patterns formed on glass by grinding and polishing tool shown as abrasive article 20 with profiles 31 in FIG. 1) ([0019], [0021], [0030], [0031], [0044], [0045], and claim 9 above). 
Thus, Kashima as modified by Plapper and Kaul teaches:
wherein the plurality of polished patterns are further disposed on the third polished surface (i.e., polished patterns formed by abrasive article 20 with profiles 31 shown in FIG. 1 of Kaul formed on the third polished surface 114A of Kashima as modified by Plapper).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the cover window taught by Kashima as modified by Plapper to include: a plurality of polished patterns, as taught by Kaul, in order to obtain the benefit of providing polished patterns using a combined grinding and polishing tool (Kaul: see [0005] and [0019]).

	Regarding claim 11, Kashima as modified by Plapper, Kaul, Prest, and Katayama teaches:
The cover window of claim 10.
However, it is noted that Kashima as modified by Plapper does not teach:
the plurality of polished patterns.
Kaul (FIG. 1) teaches:
a plurality of polished patterns (polished patterns formed on glass by grinding and polishing tool shown as abrasive article 20 with profiles 31 in FIG. 1) ([0019], [0021], [0030], [0031], [0044], [0045], and claim 9 above).
Thus, Kashima as modified by Plapper and Kaul teaches:
wherein the plurality of polished patterns are disposed in at least one of protruded shapes and recessed shapes (i.e., polished patterns formed by abrasive article 20 with profiles 31 shown in FIG. 1 of Kaul formed on first, second, and third polished surfaces 115A, 116A, and 114A, respectively, of Kashima as modified by Plapper are disposed in protruded shapes according to profiles 31 shown in FIG. 1 of Kaul).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the cover window taught by Kashima as modified by Plapper to include: a plurality of polished patterns, as taught by Kaul, in order to obtain the benefit of providing polished patterns using a combined grinding and polishing tool (Kaul: see [0005] and [0019]).
Regarding claim 12, Kashima as modified by Plapper, Kaul, Prest, and Katayama teaches:
The cover window of claim 10.  
However, it is noted that Kashima as modified by Plapper does not teach: 
wherein the distances between adjacent polished patterns among the plurality of polished patterns are the same. 
Kaul (FIG. 1) teaches:
wherein distances (e.g., a distance from a middle of profile 31 of abrasive portion 25 to a middle of profile 31 of abrasive portion 27 in a y-axis direction and a distance from a middle of profile 31 of abrasive portion 27 to a middle of profile 31 of abrasive portion 29 in a y-axis direction) between adjacent polished patterns (adjacent polished patterns formed on glass by grinding and polishing tool shown as abrasive article 20 with profiles 31 in FIG. 1) among a plurality of polished patterns (polished patterns formed on glass by grinding and polishing tool shown as abrasive article 20 with profiles 31 in FIG. 1) are the same (see FIG. 1, 25, 27, 29, and 31, [0021], [0031], and claim 9 above). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the cover window taught by Kashima as modified by Plapper to include: wherein distances between adjacent polished patterns among a plurality of polished patterns are the same, as taught by Kaul, in order to obtain the benefit of providing evenly spaced horizontal polished patterns using a combined grinding and polishing tool (Kaul: see [0005] and [0019]).

Regarding claim 13, Kashima as modified by Plapper, Kaul, Prest, and Katayama teaches:
The cover window of claim 10.  

However, it is noted that Kashima as modified by Plapper does not teach:
wherein the distances between adjacent polished patterns among the plurality of polished patterns are different from each other.
	Kaul (FIG. 1) teaches:
wherein distances (e.g., a distance from a middle of profile 31 of abrasive portion 25 to a middle of profile 31 of abrasive portion 27 in a y-axis direction and a distance from a middle of profile 31 of abrasive portion 27 to a middle of profile 31 of abrasive portion 29 in a y-axis direction) between adjacent polished patterns (adjacent polished patterns formed on glass by grinding and polishing tool shown as abrasive article 20 with profiles 31 in FIG. 1) among a plurality of polished patterns (polished patterns formed on glass by grinding and polishing tool shown as abrasive article 20 with profiles 31 in FIG. 1) are different from each other (see FIG. 1, 25, 27, 29, and 31, [0021], [0031], and claim 9 above).
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art to modify the cover window taught by Kashima as modified by Plapper to include: wherein distances between adjacent polished patterns among a plurality of polished patterns are different from each other, as taught by Kaul, in order to obtain the benefit of providing different spacings between adjacent horizontal polished patterns using a combined grinding and polishing tool (Kaul: see [0005] and [0019]).

Regarding claim 20, Kashima as modified by Plapper, Kaul, Prest, and Katayama teaches:
The display device of claim 15. 


It is noted that Kashima (FIG. 7) teaches:
	glass plate 110A polished on the first polished surface 115A, the second polished surface 116A, and the third polished surface 114A (see FIG. 7, [0072], and [0073]).
However, it is noted that Kashima as modified by Plapper does not teach:
the plurality of polished patterns.
Kaul (FIG. 1) teaches:
a plurality of polished patterns (polished patterns formed on glass by grinding and polishing tool shown as abrasive article 20 with profiles 31 in FIG. 1) ([0019], [0021], [0030], [0031], [0044], [0045], and claims 9 and 15 above).
Thus, Kashima as modified by Plapper and Kaul teaches:
wherein the plurality of polished patterns are further disposed on the second polished surface, and the third polished surface (i.e., polished patterns formed by abrasive article 20 with profiles 31 shown in FIG. 1 of Kaul are further disposed on the second polished surface 116A and the third polished surface 114A of Kashima as modified by Plapper).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the cover window taught by Kashima as modified by Plapper to include: a plurality of polished patterns, as taught by Kaul, in order to obtain the benefit of providing polished patterns using a combined grinding and polishing tool (Kaul: see [0005] and [0019]).

Regarding claim 26, this claim is rejected under similar rationale as claim 20 above, respectively.
	
Regarding claim 27, Kashima as modified by Plapper, Kaul, Prest, and Katayama teaches:
The method of claim 21. 
Kashima (FIG. 7) further teaches:
wherein the first polished surface (115A), the second polished surface (116A), and the third polished surface (114A) are simultaneously formed (see FIG. 7, [0058], and [0068]).  

Regarding claim 30, Kashima as modified by Plapper, Kaul, Prest, and Katayama teaches:
The method of claim 21. 
Kashima further teaches:
wherein cutting a cover window mother substrate comprises scribing a line on a first surface of the cover window mother substrate ([0040] and [0041]).


Claims 7, 8, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kashima et al. in US 2014/0170388 A1 (hereinafter Kashima) in view of Plapper et al. in US 2018/0370840 A1 (hereinafter Plapper), in further view of Kaul et al. in US 2014/0323020 A1 (hereinafter Kaul), in further view of Prest et al. in US 2011/0019123 A1 (hereinafter Prest), in further view of Katayama et al. in US 2017/0334773 A1 (hereinafter Katayama), and in further view of Brown et al. in US 6,325,704 B1 (hereinafter Brown).

Regarding claim 7, Kashima as modified by Plapper, Kaul, Prest, and Katayama teaches:
The cover window of claim 1.  


However, it is noted that Kashima as modified by Plapper, Kaul, Prest, and Katayama, as particularly cited, does not explicitly teach:
further comprising an additional polished surface disposed at at least one of: between the first surface and the first polished surface; between the first polished surface and the third polished surface; between the third polished surface and the second polished surface; and between the second polished surface and the second surface after processing the side surface of the cover window.
Brown (Figs. 3A and 3C) teaches:
an additional polished surface (12F or 12G) disposed at at least one of: between a first surface and a first polished surface; between the first polished surface and a third polished surface; between the third polished surface and a second polished surface; and between the second polished surface and a second surface after processing a side surface of a glass sheet (FIG. 3C and col. 4, ll. 33-48 (i.e., an additional polished surface 12F between a first polished surface 12D shown in FIG. 3A and a third polished surface 12C shown in FIG. 3A; also, an additional polished surface 12G between a third polished surface 12C shown in FIG. 3A and a second polished surface 12E shown in FIG. 3A)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the cover window taught by Kashima as modified by Plapper, Kaul, Prest, and Katayama, as particularly cited, to include: an additional polished surface disposed at at least one of: between a first surface and a first polished surface; between the first polished surface and a third polished surface; between the third polished surface and a second polished surface; and between the second polished surface and a second surface after processing a side surface of a glass sheet, as taught by Brown, such that Kashima as modified teaches: the claimed features (i.e., additional polished surface as taught by Brown after processing the side surface of the cover window taught by Kashima as modified by Plapper, Kaul, Prest, and Katayama), in order to obtain the benefit of rounding sharp interfaces in “a process that increases the speed of finishing an edge of a glass without degrading the desired strength and edge quality attributes of the glass.”  (Brown: col. 2, ll. 23-25 and col. 4, ll. 33-48).

Regarding claims 19 and 28, Kashima is modified in the same manner and for the same reason set forth in the discussion of claim 7 above.  Thus, claims 19 and 28 are rejected under similar rationale as claim 7 above. 

Regarding claim 8, Kashima as modified by Plapper, Kaul, Prest, and Katayama teaches:
The cover window of claim 7.   
However, it is noted that Kashima as modified by Plapper, Kaul, Prest, and Katayama, as particularly cited, does not appear to explicitly teach:
wherein the additional polished surface is rounded.
Brown (FIG. 3C) teaches:
wherein an additional polished surface (12F, or 12G) is rounded (FIG. 3C and col. 4, ll. 33-48).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art would to modify the cover window taught by Kashima as modified by Plapper, Kaul, Prest, and Katayama, as particularly cited, to include: an additional polished surface is rounded, as taught by Brown, in order to obtain the benefit of rounding sharp interfaces in “a process that increases the speed of finishing an edge of a glass without degrading the desired strength and edge quality attributes of the glass.”  (Brown: col. 2, ll. 23-25 and col. 4, ll. 33-48).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kashima et al. in US 2014/0170388 A1 (hereinafter Kashima) in view of Plapper et al. in US 2018/0370840 A1 (hereinafter Plapper), in further view of Kaul et al. in US 2014/0323020 A1 (hereinafter Kaul), in further view of Prest et al. in US 2011/0019123 A1 (hereinafter Prest), in further view of Katayama et al. in US 2017/0334773 A1 (hereinafter Katayama), and in further view of Huang et al. in US 2012/0313884 A1 (hereinafter Huang).

Regarding claim 14, Kashima as modified by Plapper, Kaul, Prest, and Katayama teaches: 
The cover window of claim 10.   
However, it is noted that Kashima as modified by Plapper, Kaul, Prest, and Katayama, as particularly cited, does not teach:
wherein a blunt is disposed on the first, second, and third polished surfaces.
Huang (FIG. 4) teaches:
wherein a blunt (44) is disposed on a chamfered surface ([0027]).
Thus, Kashima as modified by Plapper, Kaul, Prest, Katayama, and Huang teaches:
wherein a blunt is disposed on the first, second, and third polished surfaces (i.e., a blunt 44 disposed on a chamfered surface as taught by Huang disposed on the first, second, and third polished surfaces 115A, 116A, and 114A, respectively, of Kashima as modified by Plapper, Kaul, Prest, and Katayama).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the cover window taught by Kashima as modified by Plapper, Kaul, Prest, and Katayama, as particularly cited, to include: wherein a blunt is disposed on a chamfered surface, as taught by Huang, in order to obtain the benefit of increasing the strength of a glass substrate (Huang: [0027]).


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kashima et al. in US 2014/0170388 A1 (hereinafter Kashima) in view of Plapper et al. in US 2018/0370840 A1 (hereinafter Plapper), in further view of Kaul et al. in US 2014/0323020 A1 (hereinafter Kaul), in further view of Prest et al. in US 2011/0019123 A1 (hereinafter Prest), in further view of Katayama et al. in US 2017/0334773 A1 (hereinafter Katayama), in further view of Gang in KR 10-2014-0067557 (hereinafter Gang), and in further view of Huang et al. in US 2012/0313884 A1 (hereinafter Huang).

Regarding claim 29, Kashima as modified by Plapper, Kaul, Prest, and Katayama teaches:
The method of claim 21.  
However, it is noted that Kashima as modified by Plapper, Kaul, Prest, and Katayama, as particularly cited, does not teach:
immersing the cover window in a glass etching/healing.
Gang teaches:
immersing a glass substrate in a glass etching/healing composition for healing the glass surface (Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of manufacturing a cover window taught by Kashima as modified by Plapper, Kaul, Prest, and Katayama, as particularly cited, to include: immersing a glass substrate in a glass etching/healing composition for healing the glass surface, as taught by Gang, in order to obtain the benefit of providing surface treatment for glass using the disclosed apparatus (Gang: Abstract).
 	However, it is noted that Kashima as modified by Plapper, Kaul, Prest, Katayama, and Gang, as particularly cited, does not teach:
 to form a blunt on the first, second, and third polished surfaces after processing the side surface of the cover window.
Huang teaches:
etching a chamfered surface to form a blunt on a chamfered surface after processing the chamfered surface of a glass substrate ([0027]).
Thus, Kashima as modified by Plapper, Kaul, Prest, Katayama, Gang, and Huang teaches:
immersing the cover window in a glass etching/healing composition to form a blunt on the first, second, and third polished surfaces after processing the side surface of the cover window (i.e., immersing the cover window of Kashima as modified by Plapper, Kaul, Prest, and Katayama in a glass etching/healing composition taught by Gang combined with a blunt formed by etching, as taught by Huang, on the first, second, and third polished surfaces after processing the side surface of the cover window, as taught by Kashima as modified by Plapper, Kaul, Prest, and Katayama).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of manufacturing a cover window taught by Kashima as modified by Plapper, Kaul, Prest, Katayama, and Gang, as particularly cited, to include: etching a chamfered surface to form a blunt on a chamfered surface after processing the chamfered surface of a glass substrate, as taught by Huang, in order to obtain the benefit of increasing the strength of a glass substrate (Huang: [0027]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        6/2/2022B